Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 269-286), Species A1, D2, and E1 in the reply filed on 04/06/2022 is acknowledged.

Applicant's election with traverse of Species B2, C1, F2, and G2 in the reply filed on 04/06/2022 is acknowledged. 

The traversal of Species B and C is on the ground(s) that the Restriction Requirement inadvertently overlooks additional options for species election. Examiner agrees with Applicant’s additions of Species B5, directed towards the species of fuel rack shown in Figure 13; and Species C3, directed towards the species of neutron absorber insert shown in Figures 14-17. The Requirement for Election of Species for Species B and C has been modified as follows:

The record is modified to indicate that this application contains subject matter directed to the following patentably distinct Species B and C:
B	Species of fuel rack:
	(B1) Fig. 51 (see [00133], [00310]-[00335])
	(B2) Fig. 56 (see flow apertures 5313; see [00144], [00336])
	(B3) Fig. 64 (see slotted plates 7105; see [00152], [00366]-[00383])
	(B4) Fig. 71 (see slotted plates 7305 and flux traps 7309; see [00159], [00384]-[00391])
	(B5) Fig. 13 (see [00227])

C	Species of neutron absorber insert:
	(C1) Fig. 79 (see [00167], [00433])
	(C2) Fig. 85 (see [00173], [00433])
	(C3) Figs. 14-17 ([00229]-[00237])

Applicant’s election of Species B5 and C3 in the reply filed on 04/06/2022 is acknowledged.

The traversal of Species F and G is on the ground(s) that these species are relevant to a separate inventive concept other than elected Invention I. Examiner agrees with Applicant. Thus, the species election requirement for Species F and G are withdrawn. 

The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 269-286 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The closest prior art is US Patent No. 4,457,888 (cited via IDS), which discloses a first locking protuberance on a neutron absorber insert. However, the prior art does not teach or suggest a retrofitting method with the arrangement details involving a second locking protuberance in a cell wall of a spent nuclear fuel storage system cell to interlock with a first locking protuberance to retain a neutron absorbing apparatus in the manner recited in independent claim 269.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646